Case 1:19-cr-00134-AJT Document 2 Filed 04/09/19 Page 1 of 4 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF VIRGINIA

 

Alexandria Division

 

 

 

 

CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA

UNITED STATES OF AMERICA

v. Criminal No.1:19-mj-160
CARLOS MANUEL MURCIA BRIZUELA
a/k/a “Carlos Manuel Murcia-Berzula”
“Carlos Murcia”
“Carlos Manuel Breizeuela”’
“Carlos Manuel Brizuela Murcia”
“Jose Luis Brisuela”
Defendant.

Nee ee NS OS

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
I, Jason Klepec, being duly sworn, depose and state:

l. I am a Deportation Officer for the United States Bureau of Immigration and
Customs Enforcement (“ICE”) currently assigned to the Washington Field Office located
in Lorton, Virginia. I have been employed with ICE for nine years. During that time I
have received specialized training and have conducted investigations relating to
administrative and criminal violations of the Immigration and Nationality Act and Title 8

of the United States Code.

2. My duties as a Deportation Officer with ICE include investigating administrative
and criminal violations of the Immigration and Nationality Act and Title 8 of the United
States Code and seeking, when applicable, prosecution and removal of violators. I have
received training in general law enforcement, including training in Title 8 of the United

States Code.

3. This affidavit is submitted in support of a criminal complaint and arrest warrant
for CARLOS MANUEL MURCIA BRIZUELA (also known as “Carlos Manuel Murcia-

Berzula’’, “Carlos Murcia”, “Carlos Manuel Breizeuela”’, “Carlos Manuel Brizuela
>
Case 1:19-cr-00134-AJT Document 2 Filed 04/09/19 Page 2 of 4 PagelD# 3

Murcia”, “Jose Luis Brisuela” hereafter MURCIA BRIZUELA) an alien who was found
in the United States, after being denied admission, excluded, or removed, or having
departed the United States while an order of exclusion, deportation, or removal was
outstanding, in violation of Title 8, United States Code, Sections 1326(a). This affidavit

is also submitted in support of an arrest warrant.

4. The facts and information contained in this affidavit are based upon my training
and experience, participation in immigration investigations, personal knowledge,
observations during the course of this investigation, as well as the observations of other
agents and officers involved in this investigation. All observations not personally made
by myself were related to me by the individuals who made them or were conveyed to me
by my review of records, documents, and other physical evidence obtained during the
course of this investigation. This affidavit contains information necessary to support
probable cause and is not intended to include each and every fact and matter observed by

myself or known to the Government.

5. On February 2, 2019, U.S. ICE office in Lorton, Virginia, received information
from Fairfax County Jail located in Fairfax, Virginia, which is in the Eastern District of
Virginia, that MURCIA BRIZUELA, a native and citizen of El Salvador, was arrested on
February 2, 2019 on an outstanding warrant from Shenandoah County, Virginia. An

immigration detainer was filed on the subject on February 2, 2019.

6. On or about February 7, 2019, MURCIA BRIZUELA was transferred to the
custody of the Rappahannock Shenandoah Warren Regional Jail in Front Royal, Virginia.

7. On February 13, 2019 MURCIA BRIZUELA was released from custody.

8. On March 26, 2019 the ICE Mobile Criminal Alien Team (MCAT) conducted a
targeted enforcement operation at a location in Manassas Park, Virginia, where there was
credible information MURCIA BRIZUELA was residing. At approximately 05:45 hours
officers witnessed a male subject fitting the physical description of MURCIA

BRIZUELA exit the residence. Officers then approached the male subject and conducted
a brief biographical interview. The male subject was confirmed to be MURCIA
BRIZUELA by the interview and a photo officers had on hand. MURCIA BRIZUELA

2
Case 1:19-cr-00134-AJT Document 2 Filed 04/09/19 Page 3 of 4 PagelD# 4

was then administratively arrested and transported to the Lorton, Virginia, ICE Office for

processing.

9. On March 26, 2019, Deportation Officer Gibbs obtained MURCIA BRIZUELA’S
fingerprints at the Lorton, VA ICE Office. Those fingerprints were then processed
through ICE indices containing fingerprint records of known and previously deported
aliens. This system is also integrated with the criminal records maintained by the FBI and
is commonly referred to as Next Generation Identification (NGI). Results of this query
showed positive matches to MURCIA BRIZUELA’S associated FBI number, Virginia
State Identification Number, California State Identification Number and Alien
Registration number. Additionally, photographic images of MURCIA BRIZUELA were
returned which indicated that he had been previously apprehended by the U.S.

Department of Homeland Security enforcement officers.

10. Onor about April 3, 2019, your affiant conducted a review of documents from
MURCIA BRIZUELA’S immigration file that is maintained by the United States Bureau
of Citizenship and Immigration Services which included an executed Immigration
Service form I-205 and Warrant of Removal/Deportation bearing the photograph,
fingerprint, and signature of MURCIA BRIZUELA showing his removal from the United

States on November 1, 2000, from Houston, Texas.

11. On April 3, 2019, three exhibits of MURCIA BRIZUELA’S fingerprints from his
a) fingerprint card from March 26, 2019, b) fingerprint card from June 29, 1991, c)
Immigration Service form I-205 Warrant of Removal/Deportation showing his removal
on November 1, 2000, were submitted to the FBI Special Processing Center for
comparison. On April 4, 2019, the FBI responded by stating that all three exhibits,
including Immigration Service form I-205 showing his removal, were a match to
MURCIA BRIZUELA’S FBI number.

12. | MURCIA BRIZUELA’S alien file indicates that MURCIA BRIZUELA does not
have any immigration benefit, document, or status that would allow him to enter, be
admitted, pass through, or reside in the United States legally and that he has neither
sought nor obtained permission from the Attorney General or the Secretary of Homeland

Security to reenter the United States following his formal removal.

3
Case 1:19-cr-00134-AJT Document 2 Filed 04/09/19 Page 4 of 4 PagelD# 5

13; Based on the foregoing, | submit that there is probable cause to believe that on or
about February 2, 2019, in Fairfax, Virginia within the Eastern District of Virginia, the
defendant CARLOS MANUEL MURCIA BRIZUELA, having been removed from the
United States on or about November 1, 2000, was found in the United States without
having obtained the express consent of the Attorney General or the Secretary of the

Homeland Security to reapply for admission to the United States, in violation of Title 8,

United States Code, §1326(a).

 

(ZZ
JasonL. Klepec
Deportation Officer
U.S. Immigration and Customs Enforcement

Sworn to and subscribed before me on the Y 7 of April, 2019, in Alexandria,

Virginia.
ee aS ©)

John F, Anderson
UrHondiabie Vonis FA nde gon
United States Magistrate Judge
